Case: 13-12720   Date Filed: 06/05/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-12720
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:11-cr-00006-DHB-WLB-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MAURICE M. ONEAL,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                  (June 5, 2014)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Matthew L. Waters, appointed counsel for Maurice Oneal in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 13-12720     Date Filed: 06/05/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Oneal’s sentence is

AFFIRMED.




                                          2